lee, elmer edward v. state                                          






                     NO. 12-05-00187-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DONTE L. STARKS,                                          §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  On April 26, 2005, Appellant was
convicted of the offense of possession of marijuana, and punishment was assessed at confinement
for 120 days.  Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed or suspended in open
court unless a motion for new trial is timely filed.  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the sentence is imposed or suspended
in open court.  Id. Appellant did not file a motion for new trial.  Consequently, his notice of appeal
was due on May 26, 2005.  However, Appellant did not file his notice of appeal until May 31, 2005. 
Moreover, Appellant did not file a timely motion for extension of time to file his notice of appeal
as authorized by Texas Rule of Appellate Procedure 26.3.  
            On June 10, 2005, this Court notified Appellant, pursuant to rules of appellate procedure 26.2
and 37.2, that the clerk’s record did not show the jurisdiction of this Court, and it gave him until
June 20, 2005 to correct the defect.  The deadline for responding to this Court’s notice has expired,
and Appellant has neither responded to the notice or shown the jurisdiction of this Court.  Because
this Court has no authority to allow the late filing of a notice of appeal except as provided by Rule
26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998). 
            The appeal is dismissed for want of jurisdiction.
 
Opinion delivered June 22, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



































(DO NOT PUBLISH)